DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5,7,10,12-14,16-17,19-22, 24-25 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 1, the standard for ascertaining whether claims are enabled is reflected in the Wands factors (MPEP 2164.01(a)).  In this case, Examiner has considered all the factors (A-H) but focuses on factors A) breadth of claims B) nature of the invention F) amount of direction provided by the inventor G) existence of working examples H) quantity of experimentation needed to make or use the invention based on the disclosure. The term “light-optical” is assumed to mean behavior of visible, ultraviolet, and infrared light or the natural agent that stimulates sight and makes things visible. The Applicant only discusses this within the newly amended claim language of claim 1. Applicant fails to discuss this within the specification. The Applicant does not provide any conclusory statements that light-optical may be relevant to the behavior of visible, ultraviolet, and infrared light or the natural agent that stimulates sight and makes things visible.
As to claim 24, the standard for ascertaining whether claims are enabled is reflected in the Wands factors (MPEP 2164.01(a)).  In this case, Examiner has considered all the factors (A-H) but focuses on factors A) breadth of claims B) nature of the invention F) amount of direction provided by the inventor G) existence of working examples H) quantity of experimentation needed to make or use the invention based on the disclosure. The term “light-optical” is assumed to mean behavior of visible, ultraviolet, and infrared light or the natural agent that stimulates sight and makes things visible. The Applicant only discusses this within the newly amended claim language of claim 24. Applicant fails to discuss this within the specification. The Applicant does not provide any conclusory statements that light-optical may be relevant to the behavior of visible, ultraviolet, and infrared light or the natural agent that stimulates sight and makes things visible.
Claims 2-5, 7, 10, 12-14, 16-17, and 19-22 are rejected as inheriting the deficiencies of claim 1.
Claims 25 and 27 are rejected as inheriting the deficiencies of claim 24.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “light-optical” in claim 1 is a relative term which renders the claim indefinite. The term “light-optical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination the term “light-optical beam paths” will be interpreted as light beam paths.
The term “light-optical” in claim 24 is a relative term which renders the claim indefinite. The term “light-optical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination the term “light-optical beam paths” will be interpreted as light beam paths.
Claims 2-5, 7, 10, 12-14, 16-17, and 19-22 are rejected as inheriting the deficiencies of claim 1.
Claims 25 and 27 are rejected as inheriting the deficiencies of claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 5, 7, 14, 17, 20-22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Horing (20090224694) in view of Tandler (20140313577).
Regarding claim 1, Horing discloses (see at least Fig 1a-1c, Fig 2a-b, Fig 3, and Fig 4, [0034]-[0049]) an illumination module for a microscope ([0026]), comprising: a light source unit (8), which is configured to selectively emit light along a multiplicity of beam paths (Fig 2b, [0015]), such that each beam path of the multiplicity of beam paths is configured to be switched individually ([0015]), and a multiplicity of optical elements arranged with lateral offset from one another (10), wherein each optical element of the multiplicity of optical elements is configured to transform at least one corresponding beam path of the multiplicity of beam paths ([0037]-[0038], microlenses transforms the light of 8 into enlarged image of the source areas, which overlaps), wherein the light source unit comprises at least one carrier and a multiplicity of separately actuatable light sources attached to the at least one carrier ([0027], the carrier surface receives the individual light sources), wherein respective ones of the light sources of the multiplicity of light sources are configured to selectively emit light along a corresponding beam path of the multiplicity of beam paths ([0047], LEDS are individually actuatable), and wherein a real space density of the light sources varies by no more than 50% within a perimeter of a region of the at least one carrier, in which no fewer than 90% of all of the light sources lie (Fig 1c, 2a; the light sources are distributed in homogenous fashion on the carrier surfaces. [0032]-[0033], Fig 1c, Fig 2a describes an arrangement of the densest possible arrangement of individual light sources available in front of a unit cell which is interrupted as 100% and within the claimed range) but does not teach wherein the multiplicity of beam paths comprise light-optical beam paths; light-optical beam paths; wherein different ones of the light-optical beam paths associated with each optical element illuminate the specimen holder at different illumination angles; such that all beam paths illuminate a specimen holder of the microscope in a joint overlap area. However, in a similar field, Tandler teaches wherein the multiplicity of beam paths comprise light-optical beam paths ([0046], Fig 4, LEDS 17s shown in a illumination ring projecting towards object plane 13); light-optical beam paths (see annotated Fig 4); wherein different ones of the light-optical beam paths associated with each optical element illuminate the specimen holder at different illumination angles (Fig 4 shows multiple beam paths from each LED 17 illuminating the object plane 13 from different illumination angles); such that all beam paths illuminate a specimen holder of the microscope in a joint overlap area (see annotated Fig 4). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Horing with the arrangement of Tandler to increase the efficiency within an image sensor (Tandler, [0048]).

    PNG
    media_image1.png
    711
    1032
    media_image1.png
    Greyscale

Regarding claim 2, Horing in view of Tandler discloses the invention as described in claim 1 and Horing further teaches wherein at least some optical elements of the multiplicity of optical elements (10) are configured in to deflect the corresponding at least one beam path ([0038], Fig 2b, microlenses are decentered which as a result deflects respective central rays). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Horing with the arrangement of Tandler to increase the efficiency within an image sensor (Tandler, [0048]).
Regarding claim 4, Horing in view of Tandler discloses the invention as described in claim 1 and Horing further teaches wherein the multiplicity of optical elements forms a lens array with a plurality of lenses (Fig 2b, 10), and wherein different lenses of the lens array are assigned to different beam paths (Fig 2b, 10). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Horing with the arrangement of Tandler to increase the efficiency within an image sensor (Tandler, [0048]).
Regarding claim 5, Horing in view of Tandler discloses the invention as described in claim 1 and Horing further teaches further comprising: a whole-area lens arranged in front of or behind the multiplicity of optical elements in the multiplicity of beam paths (Fig 2b, 13), wherein the whole-area lens comprises a Fresnel lens having a plurality of ring zones (Fig 2b, 13), and wherein different ring zones are assigned to different beam paths of the multiplicity of beam paths (Fig 2b, 13). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Horing with the arrangement of Tandler to increase the efficiency within an image sensor (Tandler, [0048]).
Regarding claim 7, Horing in view of Tandler discloses the invention as described in claim 1 and Horing further teaches wherein the light sources are arranged on the at least one carrier, wherein the surface of the at least one carrier is curved ([0027], conical, concave, or convex shape), or wherein the light sources are arranged on the surface of the at least one carrier at different angles. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Horing with the arrangement of Tandler to increase the efficiency within an image sensor (Tandler, [0048]).
Regarding claim 14, Horing in view of Tandler discloses the invention as described in claim 1 and Horing further teaches wherein the multiplicity of light sources form a lattice structure, and wherein the multiplicity of optical elements form a lattice structure, which corresponds to the lattice structure formed by the multiplicity of light sources (Fig 1c, Fig 2a). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Horing with the arrangement of Tandler to increase the efficiency within an image sensor (Tandler, [0048]).
Regarding claim 17, Horing in view of Tandler discloses the invention as described in claim 1 and Horing further teaches wherein different optical elements of the multiplicity of optical elements effect at least one of different beam shaping of the corresponding at least one beam path (Fig 1c, ([0027]), or focusing with different focal lengths. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Horing with the arrangement of Tandler to increase the efficiency within an image sensor (Tandler, [0048]).
Regarding claim 20, Horing in view of Tandler discloses the invention as described in claim 1 and Horing further teaches wherein the light sources of the light source unit are implemented by a four-quadrant light-emitting diode unit (Fig 2a).  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Horing with the arrangement of Tandler to increase the efficiency within an image sensor (Tandler, [0048]).
Regarding claim 21, Horing in view of Tandler discloses the invention as described in claim 1 and Horing further teaches a condenser optical unit (13), wherein the multiplicity of optical elements are arranged between the light source unit and the condenser optical unit (Fig 2a). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Horing with the arrangement of Tandler to increase the efficiency within an image sensor (Tandler, [0048]).
Regarding claim 22, Horing in view of Tandler discloses the invention as described in claim 1 and Horing further teaches wherein a geometric arrangement of at least one beam path of the multiplicity of beam paths is configured for bright-field imaging of the microscope ([0013]). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Horing with the arrangement of Tandler to increase the efficiency within an image sensor (Tandler, [0048]).
Regarding claim 24, Horing discloses (see at least Fig 1a-1c, Fig 2a-b, Fig 3, and Fig 4, [0034]-[0049]) a microscope ([0026]) comprising: an illumination module ([0026]) comprising: a light source unit (8), which is configured to selectively emit light along a multiplicity of beam paths in each case, such that each beam path of the multiplicity of beam paths can be switched individually (Fig 2b, [0015]), and a multiplicity of optical elements arranged with lateral offset from one another (10), wherein each optical element of the multiplicity of optical elements is configured to transform at least one corresponding beam path of the multiplicity of beam paths ([0037]-[0038], microlenses transforms the light of 8 into enlarged image of the source areas, which overlaps), wherein a geometric arrangement of at least one beam path of the multiplicity of beam paths is configured for bright-field imaging of the microscope ([0013]), wherein the light source unit comprises at least one carrier and a multiplicity of separately actuatable light sources attached to the at least one carrier ([0047], LEDS are individually actuatable), wherein a real space density of the light sources varies by no more than 50% within a perimeter of a region of the at least one carrier, in which no fewer than 90% of all of the light sources lie (Fig 1c, 2a; the light sources are distributed in homogenous fashion on the carrier surfaces. [0032]-[0033], Fig 1c, Fig 2a describes an arrangement of the densest possible arrangement of individual light sources available in front of a unit cell which is interrupted as 100% and within the claimed range) but does not teach wherein the multiplicity of beam paths comprise light-optical beam paths; light-optical beam paths; wherein different ones of the light-optical beam paths associated with each optical element illuminate the specimen holder at different illumination angles; such that all beam paths illuminate a specimen holder of the microscope in a joint overlap area. However, in a similar field, Tandler teaches wherein the multiplicity of beam paths comprise light-optical beam paths ([0046], Fig 4, LEDS 17s shown in a illumination ring projecting towards object plane 13); light-optical beam paths (see annotated Fig 4); wherein different ones of the light-optical beam paths associated with each optical element illuminate the specimen holder at different illumination angles (Fig 4 shows multiple beam paths from each LED 17 illuminating the object plane 13 from different illumination angles); such that all beam paths illuminate a specimen holder of the microscope in a joint overlap area (see annotated Fig 4). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Horing with the arrangement of Tandler to increase the efficiency within an image sensor (Tandler, [0048]).


    PNG
    media_image1.png
    711
    1032
    media_image1.png
    Greyscale

Regarding claim 27, Horing in view of Tandler discloses the invention as described in claim 24 and Horing further teaches a detector (13) and a specimen holder ([0026]), wherein the beam paths of the multiplicity of beam paths are arranged to illuminate a common overlap region on the specimen holder ([0038]). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Horing with the arrangement of Tandler to increase the efficiency within an image sensor (Tandler, [0048]).
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Horing (20090224694) in view of Tandler (20140313577) and in further view of Krantz (20020171825).
Regarding claim 3, Horing in view of Tandler discloses the invention as described in claim 1, but does not teach wherein the multiplicity of optical elements forms a prism array with a plurality of prisms, and wherein different prisms of the prism array are assigned to different beam paths. However, in a similar field, Krantz teaches wherein the multiplicity of optical elements forms a prism array with a plurality of prisms ([0151], Fig 11B, prism array 1101), and wherein different prisms of the prism array are assigned to different beam paths ([0151], differently polarized and focused transmitted beams 111T'). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed art to combine the optical device of Horing and Tandler with the prisms of Krantz to modify the intensity patterns of incident light beams (Krantz, [0003]).
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horing (20090224694) in view of Tandler (20140313577) and in further view of Karaki (20110321204).
Regarding claim 10, Horing in view of Tandler discloses the invention as described in claim 1, but does not teach wherein at least some optical elements of the multiplicity of optical elements are embodied as an integral part. However, Karaki teaches wherein at least some optical elements of the multiplicity of optical elements are embodied as an integral part ([0129], integral formation of a plurality of elements). It would have been obvious to one of ordinary skill in the art to combine the optical device of Horing and Tandler with the optical elements of Karaki to significantly reduce the manufacturing costs (Karaki, [0129]).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Horing (20090224694) in view of Tandler (20140313577) and in further view of Ito (6384968).
Regarding claim 12, Horing in view of Tandler discloses the invention as described in claim 1, but does not teach a multiplicity of field stops which are assigned to different beam paths of the multiplicity of beam paths. However, Ito teaches a multiplicity of field stops which are assigned to different beam paths of the multiplicity of beam paths (Fig 2, Col 5, line 19, field stops 270, 271). It would have been obvious to one of ordinary skill in the art to combine the optical device of Horing and Tandler with the optical elements of Ito to increase the ability of adjustment within an optical system (Ito, Col 10, line 34-36).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Horing (20090224694) in view of Tandler (20140313577) and in further view of Harbers (EP 1166847).
Regarding claim 13, Horing in view of Tandler discloses the invention as described in claim 1, but does not teach wherein at least some optical elements of the multiplicity of optical elements are arranged in acentric fashion with respect to a central ray of the corresponding at least one beam path. However, Harbers teaches wherein at least some optical elements of the multiplicity of optical elements are arranged in acentric fashion with respect to a central ray of the corresponding at least one beam path ([0029]-[0031], Fig 10-11). It would have been obvious to one of ordinary skill in the art to combine the optical device of Horing and Tandler with the decentered optics of Harbers to enable a more compact light source (Harbers, [0031]).
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Horing (20090224694) in view of Tandler (20140313577) and in further view of Lorbeer (20140085623).
Regarding claim 16, Horing in view of Tandler discloses the invention as described in claim 1, but does not teach wherein at least some optical elements of the multiplicity of optical elements focus at least some beam paths of the multiplicity of beam paths with a residual divergence. However, Lorbeer teaches wherein at least some optical elements ([0134], 576a, 590 and 576b) of the multiplicity of optical elements focus at least some beam paths of the multiplicity of beam paths with a residual divergence ([0134]). It would have been obvious to one of ordinary skill in the art to combine the optical device of Horing and Tandler with the optical elements of Lorbeer to increase the acquired radiation within an optical system (Lorbeer, [0134]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Horing (20090224694) in view of Tandler (20140313577) and in further view of Polidor (5690417).
Regarding claim 19, Horing in view of Tandler discloses the invention as described in claim 1, but does not teach wherein different optical elements of the multiplicity of optical elements effect at least one of different beam shaping of the corresponding at least one beam path, or focusing with different focal lengths.  However, Polidor teaches wherein different optical elements of the multiplicity of optical elements effect at least one of different beam shaping of the corresponding at least one beam path (Fig 1, the distance between the lens and the point of incidence for the outer light sources in ring A5 is greater that for the inner ring A1. It has been interpreted that the focusing of the light onto one point that the lenses of the LEDS in A5 have a greater focal length than those in A1), or focusing with different focal lengths. It would have been obvious to one of ordinary skill in the art to combine the optical device of Horing and Tandler with the rings of Polidor to increase the accuracy while focusing within an optical system.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Horing (20090224694) in view of Tandler (20140313577) and in further view of Tani (20130077159).
Regarding claim 25, Horing in view of Tandler discloses the invention as described in claim 24, but does not teach wherein a geometric arrangement of at least one further beam path of the multiplicity of beam paths is configured for dark-field imaging of the microscope. However, Tani teaches wherein a geometric arrangement of at least one further beam path of the multiplicity of beam paths is configured for dark-field imaging of the microscope ([0033], dark-field unit 26). It would have been obvious to one of ordinary skill in the art to combine the optical device of Horing and Tandler with the system of Tani to obtain clearer imaging (Tani, [0065]).

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
The newly amended claim language of claims 1 and 24 has been addressed in the above office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukuyama US 2017/0192217, Boyd et al. US 2015/0116833, and Noboru et al. US 2007/0242363 are illumination optical systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872